ICJ_080_CertainPhosphateLands_NRU_AUS_1991-02-08_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS
ET ORDONNANCES

1991

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER OF 8 FEBRUARY 1991

1991

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE CERTAINES TERRES
À PHOSPHATES À NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE DU 8 FÉVRIER 1991
Official citation :

Certain Phosphate Lands in Nauru (Nauru v. Australia),
Order of 8 February 1991, 1.C.J. Reports 1991, p.3

Mode officiel de citation :

Certaines terres à phosphates à Nauru (Nauru c. Australie),
ordonnance du 8 février 1991, C.1.J. Recueil 1991, p. 3

 

Sales number 59 2
N° de vente :

 

 

 
8 FEBRUARY 1991

ORDER

CERTAIN PHOSPHATE LANDS IN NAURU
(NAURU v. AUSTRALIA)

CERTAINES TERRES À PHOSPHATES À NAURU
(NAURU c. AUSTRALIE)

8 FÉVRIER 1991

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1991 1991
8 février
Rôle général
8 février 1991 n° 80

AFFAIRE DE CERTAINES TERRES
À PHOSPHATES À NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. ODA, Vice-Président;
MM. LACHS, ELIAS, AGO, SCHWEBEL, BEDJAOUI, Ni, EVENSEN,
TARASSOV, GUILLAUME, SHAHABUDDEEN, AGUILAR MAWDSLEY,
RANJEVA, juges ; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31 et 79 du Règlement
de la Cour,

Vu Pordonnance rendue par la Cour le 18 juillet 1989, par laquelle elle a
notamment fixé au 21 janvier 1991 la date d'expiration du délai pour le
dépôt du contre-mémoire du Commonwealth d’ Australie;

Considérant que, dans le délai ainsi fixé, le Commonwealth d’ Australie
a déposé certaines exceptions préliminaires par lesquelles il a prié la Cour
de dire et juger «que la requête de Nauru est irrecevable et que la Cour n’a
pas compétence pour connaître des demandes formulées par Nauru»;

Considérant qu’en conséquence, en vertu des dispositions de l’ar-
ticle 79, paragraphe 3, du Règlement de la Cour, la procédure sur le fond
est suspendue et qu'il échet de fixer un délai dans lequel la partie adverse

4
TERRES A PHOSPHATES À NAURU (ORDONNANCE 8 IT 91) 4

pourra présenter un exposé écrit contenant ses observations et conclu-
sions sur les exceptions préliminaires:

Après s'être renseignée auprès des Parties,
Fixe au 19 juillet 1991 la date d'expiration du délai dans lequel la Répu-
blique de Nauru pourra présenter un exposé écrit contenant ses observa-

tions et conclusions sur les exceptions préliminaires soulevées par le
Commonwealth d'Australie;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le huit février mil neuf cent quatre-vingt-onze, en trois
exemplaires, dont l'un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Nauru et au Gouvernement du Commonwealth d'Australie.

Le Président,
(Signé) R. Y. JENNINGS.
Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
